Title: To Thomas Jefferson from James Gibbon, 21 April 1821
From: Gibbon, James
To: Jefferson, Thomas


Dear Sir
Richmond
Apl 21. 1821 Saturday
Having only this morning returned from the City of Washington, I found yr letter of the 12th Inst coving a bill of loading for three boxes of wine, which have came safe to hand & will be forwarded by Capt Peyton on monday—my suffering only publick Letters to be open’d by my Clerks in my absence will be a sufficient excuse for my not attending to yr commands promptly.I beg you to be assur’d, that I shall at all times take pleasure in executing your commands. at the same time of the perfect respect & esteem of Dr Sir Yor Sne Ob.J Gibbon